ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent John P. St. Marie committed professional misconduct warranting public discipline, namely, promoting prostitution in violation of Minn. R. Prof. Conduct 8.4(b). Respondent waives his procedural rights under Rule 14, Rules on Lawyers Professional Responsibility (RLPR), ad*899mits the allegations of the petition, and agrees to be disbarred.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent John P. St. Marie is disbarred. Respondent shall pay $900 in costs and disbursements pursuant to Rule 24, RLPR.
BY THE COURT:
/s/Alan C. Page Associate Justice